August 20, 2014 Mr. Jim B. Rosenberg Senior Assistant Chief Accountant United States Securities and Exchange Commission Washington, D.C. 20549 Re:Manulife Financial Corporation Form 40-F for the Fiscal Year Ended December 31, 2013 Filed February 26, 2014 and amended on March 21, 2014 File No. 1-14942 Dear Mr. Rosenberg: We have received your letter dated August 19, 2014.We anticipate that additional time will be needed to finalize our responses given limited availability of key executives over the summer holidays.We respectfully request that we be granted until September 15th to submit our responses, an 8 business day extension to the 10 business days already provided.I would appreciate it if you would confirm to me that this will be acceptable. Sincerely, /s/ Antonella Deo Vice President & Corporate Secretary cc:Stephen B. Roder Manulife Financial Corporation 200 Bloor Street East, NT-10, Toronto, Ontario, CanadaM4W 1E5 Tel: (416) 852-9446Fax: (416) 926-3041 E-mail: antonella_deo@manulife.com www.manulife.com Manulife Financial and the block design are registered service marks of The Manufacturers Life Insurance Company and are used by it and its affiliates including Manulife Financial Corporation.
